     Case 3:17-cv-00601-MHL Document 199 Filed 07/10/20 Page 1 of 1 PageID# 3132



                                                                                                                r\
 1                               IN THE UNITED STATES DISTRICT COURT                               L i
2
                                                                                             JUL I 0 320
3
                             FOR THE EASTERN DISTRICT OF VIRGINIA

                                                                                        CLERK, U.S. DISTRK T COURT
4                                        RICHMOND DIVISION                                    RICHMOND. /A


5
     ROBERT DAVID STEELE,et a!.,                       Case No.: 3:17-cv-00601-MHL
6
                    Plaintiff,
7
                                                       DEFENDANT'S MOTION FOR LEAVE TO
     vs.
                                                       SEEK TRANSFER FOR FORUM NON
8
                                                       CONVENIENS OR TO AMEND PLEADING
     JASON GOODMAN,et a!..
9

                    Defendant
10


11
       DEFENDANT'S MOTION FOR LEAVE TO SEEK TRANSFER FOR FORUM NON
12
                     CONVENIENS OR TO AMEND PLEADING

13


14          Defendant Jason Goodman Pro Se respectfully submits this motion for leave to seek
15
     transfer for forum non conveniens and amend pleading. Due to the unprecedented circumstance
16
     ofthe Covid-19 pandemic, access to the EDVA has become extremely inconvenient for the
17
     Defendant and could require a 14-day quarantine upon return to New York. Defendant
18


19
     respectfully seeks to transfer this matter to the Southern District of New York.

20


21
     Respectfully submitted July 9,2020
22


23                                                                 JasoiTGSodman, Defendant, Pro Se
                                                                              252 7"' Avenue Apt 6j
24
                                                                                 New York, NY 10001
25
                                                                                      (323)744-7594
                                                                       irutli a crow dsourccthctruth.or!.
26


27


28
     DEFENDANT'S MOTION FOR LEAVE TO SEEK TRANSFER FOR FORUM NON CONVENIENS OR TO
     AMEND PLEADING - I
